Citation Nr: 0839387	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  06-00 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
low back disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 





INTRODUCTION

The veteran had active military service from May 2000 to 
October 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDING OF FACT

The veteran's low back disability is not manifested by 
forward flexion of the thoracolumbar spine limited to 60 
degrees or less, by the combined range of motion of the 
thoracolumbar spine limited to 120 degrees or less, by muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour, by intervertebral disc syndrome, 
or by neurologic impairment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for low 
back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5235-
5243 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, and prior to the establishment of 
service connection for low back disability, VA provided the 
veteran with the notice contemplated by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) in a May 2005 correspondence, except 
as to notice of the information and evidence necessary to 
substantiate the initial rating and the effective date to be 
assigned a grant of service connection in the event his low 
back disability claim was successful.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Once, however, his claim 
was substantiated through the grant of service connection and 
he was assigned an initial disability rating and effective 
date for the grant of service connection, VA had no further 
notice obligations under 38 U.S.C.A. § 5103(a) with respect 
to the veteran's disagreement with the initial rating 
assigned.  The record reflects that the veteran did receive 
the notice to which he is entitled under 38 U.S.C.A. §§ 5103A 
and 7105.  See Dingess/Hartman, 19 Vet. App. at 490-91.
 
In any event, the veteran was provided with the missing 
notice in a March 2006 communication.  The RO readjudicated 
the claim in a March 2008 supplemental statement of the case.  
The Board also notes that the veteran was advised in the 
statement of the case of the criteria relevant to 
establishing a higher evaluation for his low back disorder.  
Neither the veteran nor his representative has alleged 
prejudice from the failure to provide preadjudicatory notice 
as to the initial rating and/or effective date assigned.  See 
Goodwin v. Peake, 22 Vet. App. 128 (2008) (clarifying that 
prejudice is not presumed from the failure to provide 
preadjudicatory notice of a downstream element where the 
underlying claim for service connection has been 
substantiated).  Compare Sanders v. Nicholson, 487 F.3d 881, 
891 (Fed. Cir. 2007).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) clarified VA's notice obligations in increased 
rating claims.  The instant appeal originates, however, from 
the grant of service connection for the disorder at issue.  
Consequently, Vazquez-Flores is inapplicable.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
38 U.S.C.A. § 5103A.  He was examined in connection with this 
appeal in July 2005.  Although he has not been examined by VA 
since that time, neither the veteran nor the representative 
has alleged that the veteran's low back disability has 
increased in severity since the July 2005 examination.  Nor 
does the evidence received since the examination suggest that 
the examination report failed to accurately portray the 
current severity of the low back disorder.  Under the 
circumstances, the Board finds that additional VA examination 
of the veteran is not required.  See Palczewski v. Nicholson, 
21 Vet. App. 174 (2007) (for initial rating claim, mere 
passage of time does not trigger VA's duty to provide 
additional medical examination unless there is an allegation 
of deficiency in the record).  

In any event the Board notes that the RO did attempt to 
schedule the veteran for a VA examination for November 2007, 
but that his representative indicated that the veteran was 
out of the country indefinitely.  The Board points out that 
this case has been delayed at the veteran's request for close 
to a year because of his job in Iraq, and that the veteran 
himself has indicated that he has no access to medical 
facilities which would allow for the creation of additional 
evidence in support of his claim.  Consequently, even 
assuming that another VA examination of the veteran is 
warranted, his absence from the country with no estimated 
date of return prevents VA from affording him another 
examination.  Under the circumstances, the Board finds that 
VA's duty to assist him in this appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected low back disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2008).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), however, it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

As noted in the Introduction, the veteran's period of service 
ended in October 2004.  Service connection for low back 
disability was granted in August 2005, with an assigned 
noncompensable evaluation effective October 18, 2004.  In 
October 2005, the RO increased the evaluation assigned the 
disorder to 10 percent, effective October 18, 2004.  This 
evaluation has remained in effect since that time.

The service treatment records show complaints of low back 
pain.  Physical examination demonstrated full range of 
motion, with no spasms or neurologic abnormalities.  

VA treatment records on file for the period from March 2005 
to November 2005 show complaints of back pain, particularly 
with use.  The veteran denied any swelling.  Physical 
examination demonstrated the absence of any abnormalities, 
and he was able to touch the floor with the palms of his 
hands.  His gait was normal.  There was some weakness in the 
extensors, and the veteran exhibited poor posture.  X-ray 
studies of the lumbosacral spine were negative for any 
identified abnormalities.

A March 2005 treatment record of the veteran documents 
complaints of back pain in various planes of motion.

The veteran attended a VA examination in July 2005.  He 
complained of dull low back pain with occasional flare-ups on 
bending and lifting; he noted that during these flare-ups he 
remained functional, but with more limited mobility.  He 
explained that his lower back pain did not radiate.  He 
denied using any assistive devices.  He reported that he was 
not employed because he was attending school on a full-time 
basis.  He denied losing time from work in his prior 
positions.

Physical examination showed that he had normal posture and 
gait.  He exhibited flexion to 90 degrees; extension to 30 
degrees; bilateral lateral flexion to 30 degrees; and 
bilateral rotation to 30 degrees.  There was no limitation in 
any excursion of motion even after repetitive motion testing 
against resistance, and the examiner noted that no additional 
functional loss was evident.  Deep tendon reflexes and 
sensation were normal.  X-ray studies of the lumbosacral 
spine were negative for any identified abnormalities.  The 
examiner diagnosed the veteran as having lower back strain.

In statements on file, the veteran contends that the low back 
disorder is affecting his sex life and ability to work.

The General Rating Formula for Diseases and Injuries of the 
Spine provides for a 10 percent evaluation for forward 
flexion of the thoracolumbar spine to greater than 60 degrees 
but not greater than 85 degrees; or combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour. A 20 percent evaluation is warranted 
where there is forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis. 

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent evaluation 
where there are incapacitating episodes of intervertebral 
disc syndrome having a total duration of at least one week 
but less than 2 weeks during the past 12 months.  A 20 
percent evaluation is warranted where there are 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  An incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.

When rating under the General Rating Formula for Diseases and 
Injuries of the Spine, any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately under an 
appropriate diagnostic code.

38 C.F.R. § 4.71a, Diagnostic Code 5243 and Notes (1) and (6) 
(2008).
 
After reviewing the evidence of record, the Board finds that 
the veteran is not entitled to an initial rating higher than 
the 10 percent currently assigned.  In this regard, VA 
examination in July 2005 disclosed forward flexion to 90 
degrees, and a combined range of thoracolumbar spine motion 
of 240 degrees, which is not even remotely equivalent to the 
criteria for assignment of a 20 percent evaluation.  
Moreover, the examiner determined that the veteran evidenced 
no further restriction of motion against resistance and with 
repetition, and found that the veteran otherwise did not 
experience additional functional loss due to factors such as 
pain.  The treatment records on file document pain with range 
of lower back motion; he nevertheless demonstrated full range 
of motion.

In addition, no evidence of muscle spasm, guarding, abnormal 
gait or abnormal spinal contour was identified on examination 
or in the treatment records on file.  Despite notations in 
treatment records of the veteran's poor posture, X-ray 
studies of the spine were normal.

Although the veteran at one point demonstrated diminished 
extensor strength, the weakness was not noted to be 
accompanied by pathology such as disuse atrophy suggesting an 
origin other than mere pain.  His coordination is intact, and 
his endurance is unaffected.  In short, even when his 
complaints of pain and weakness are considered, given that he 
has full range of motion, his disability picture is not even 
remotely characterizable as equivalent to flexion limited to 
60 degrees or less, or combined range of motion limited to 
120 degrees or less.  See Deluca v. Brown, 8 Vet. App. 292 
(1995).

Nor has the veteran reported or been shown to experience 
incapacitating episodes associated with his lower back 
disorder.  A higher rating under the alternative criteria for 
evaluating intervertebral disc syndrome is not for 
application.

The Board has also considered whether the low back disorder 
is productive of neurologic disorders subject to assignment 
of separate evaluations.  The veteran does not report 
radiating pain, no muscle spasm or impaired reflexes were 
demonstrated on examination or in the clinical treatment 
entries, and neurologic examination has otherwise been 
consistently negative for deficits.  Although the veteran 
reports interference of his low back disorder with his sex 
life, he does not contend that he has lost the use of his 
creative organ, and the Board again points out that no 
neurologic deficits have been identified on examination.  The 
medical evidence does not even suggest the presence of 
neurologic impairment associated with the lower back 
disorder.

For the above reasons, the Board concludes that the veteran 
is not entitled to a rating in excess of 10 percent for his 
service-connected lower back disorder.  38 C.F.R. § 4.3.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  In one statement the veteran suggested that his 
lower back disorder affected his employment.  The Board notes 
that when he made this statement, he was attending college on 
a full time basis.  Moreover, he reported to the July 2005 
examiner that his back disorder did not affect his employment 
prior to his college studies.  The Board also points out that 
the veteran has been employed since 2006 as a contractor in 
Iraq, and does not contend that his lower back disorder has 
interfered in any manner with his current duties.  In short, 
he not adduced evidence demonstrating marked interference of 
his low back disorder with employment.  

Nor does the current evidence of record reflect frequent 
periods of hospitalization because of the service-connected 
disability, or interference with employment to a degree 
greater than that contemplated by the regular schedular 
standards which are based on the average impairment of 
employment.  Thus, the record does not present an exceptional 
case where the veteran's currently assigned rating is found 
to be inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability evaluation rating itself 
is recognition that industrial capabilities are impaired).  
Accordingly, in the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board lastly notes that the RO, in granting service 
connection for low back disability, assigned an effective 
date for the grant of October 18, 2008.  The Board has 
reviewed the evidence on file, but concludes that it does not 
show any indication of disability sufficient to warrant 
assignment of a rating in excess of 10 percent during any 
portion of the period beginning October 18, 2008.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
low back disability is denied.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


